Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    345
    383
    media_image1.png
    Greyscale

Per claims 1 and 8, the prior art (e.g. CN107624168) teaches a liquid crystal display device comprising a display panel [10] with a switchable viewing angle [10], and a driving circuit [20-100] for driving the display panel [40], wherein the driving circuit comprises a display control unit [40], a viewing angle control unit [50], a viewing angle control voltage generating circuit [60], a source driver and a gate driver [20-30]; the viewing angle control unit is connected to the display control unit [CC,DD], the viewing angle control voltage generating circuit [DD,EE], the source driver is connected to the display control unit [see 40’s vertical rays] the gate driver is connected to the display control unit [see rays]; the viewing [EE,DD].  The prior art does not teaches, in combination with the limitations above, a gamma voltage generating circuit, wherein the gamma voltage generating circuit is used to output gamma voltages to the source driver, the viewing angle control voltage generating circuit is used to output a DC reference voltage, a first AC control voltage, a second AC control voltage, a first DC voltage and a second DC voltage to the display panel; when the display panel is in a wide viewing angle display mode, the gamma voltage generating circuit outputs a first group of gamma voltages to the source driver, the first AC control voltage and the second AC control voltage are inversely symmetric with respect to the DC reference voltage, and the first DC voltage and the second DC voltage are both equal to the DC reference voltage; when the display panel is in a narrow viewing angle display mode, the gamma voltage generating circuit outputs a second group of gamma voltages to the source driver, the first AC control voltage and the second AC control voltage are inversely symmetric with respect to the DC reference voltage, the first DC voltage is lower than the DC reference voltage, and the second DC voltage is higher than the DC reference voltage as recited in independent claims 1 and 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871